Case 1:19-Cv-02523-A.]N Document 33 Filed 05/06/19 Page 1 of 2

V._t.._._.¢.`..'. , i~ .... -,.…- t .. §,._. _ . ...__`.-.A.r,_.
g l , t

UNITED STATES DISTRICT COURT i‘
SOUTHERN DlSTRlCT OF NEW YORK

\

 

Red Tree lnvestments, LLC,

 

;._.,m,.. _.¢i.-»`.i ..~w.,i.~...._,~.
y h , `,i...,._. 4. t
, .

§
`::oj’l
'€>’
<°5

Plaintiffs,
l9-cv~2523 (AJN)

._.V....
ORDER

Petroleos de Venezuela, S.A, et al.,

Defendants.

 

 

ALlSON J. NATHAN, District Judge:

Now before the Court is Defendants’ motion to stay proceedings in the above~captioned
case for 120 days in light of the political situation in Venezuela. Dl<t. No. 9. The Court has
reviewed Defendants’ motion, Dkt Nos. 9-11, Plaintiff’ s opposition, Dkt. Nos. 13, and
Defendants’ reply, Dkt. No. 17. Defendants argue that a stay is Warranted because the United
States-recognized government of Venezuela, led by l\/Ir. Guiad<'), does not at present have “full
access to the personnel and documents of the government and its instrumentalities, including
Defendants.” Dl<t. No. ll, at 6. Plaintiff responds that it Would be prejudiced by an “indefinite
delay,” and that no additional factual development from Defendants is required for the Court to
grant Plaintiff`s requested relief. Dl<t. No. 13 at 2-3.

The Court is cognizant of the Plaintiff’s interest in proceeding expeditiously With this
litigation However, Defendants have a substantial interest in securing access to relevant facts
and personnel Even if, as Plaintiff argues, it has submitted sufficient evidence to make out a
prima facie case for recovery, Defendants are nonetheless permitted to file an opposition
supported by affidavits, declarations, or any other admissible evidence relevant to possible
defenses See Fed. R. Civ. P. 56. Given the current political environment in Venezuela, the

Court credits Defendants assertion that they “are not in a position to provide their counsel With

 

Case 1:19-Cv-O2523-A.]N Document 33 Filed 05/06/19 Page 2 of 2

sufficient information to respond to the allegations of [Plaintiff] in this action, or obtain the
necessary documents and testimony required to defend the merits of the case.” Dl<t. No. ll at 6.
The judicial interest in favor of resolving cases on their merits also Weights in favor of granting a
stay. The Court concludes that these interests outweigh Plaintiff`s interest in avoiding delay, at
least With respect to the limited period at issue in this motion.

Defendants’ motion to stay for a period of 120 days is therefore GRANTED. The parties

shall file a status update With the Court no later than 120 days from the date of this Order.

SO ORDERED.

Dated: l\/Iay 2 ,2019
New York, NeW York § w
f 1

°' A`Hi‘soN J. NATHAN
United States District Judge

 

